October 16 2007


                                     DA 07-0458

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2007 MT 260N




IN THE MATTER OF

E.J.W.,

          A Youth in Need of Care.



APPEAL FROM:      District Court of the Eleventh Judicial District,
                  In and For the County of Flathead, Cause No. DN 04-024(C)
                  Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Jim Wheelis, Chief Appellate Defender; Shannon. McDonald,
                  Assistant Appellate Defender, Helena, Montana

           For Appellee:

                  Honorable Mike McGrath, Attorney General; Mark W. Mattioli,
                  Assistant Attorney General, Helena, Montana

                  Ed Corrigan, Flathead County Attorney, Kalispell, Montana



                                              Submitted on Briefs: October 3, 2007

                                                         Decided: October 16, 2007


Filed:

                  __________________________________________
                                    Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.



¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     A.C., the biological father of E.J.W., appeals from the order entered by the Eleventh

Judicial District Court, Flathead County, terminating his parental rights. A.C. asserts the

District Court abused its discretion in denying his motion to continue the termination hearing

for at least 90 days, in light of his then-recently-filed post-appeal motion to withdraw his no

contest pleas in a related criminal proceeding.

¶3     We have determined to decide this case pursuant to Section I, Paragraph 3(d), of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that this appeal is without

merit because the District Court clearly did not abuse its discretion.

¶4     Affirmed.


                                                   /S/ KARLA M. GRAY


We concur:

/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
                                              2
/S/ JIM RICE
/S/ BRIAN MORRIS




                   3